

Exhibit 10.8


RADIOSHACK CORPORATION
 
OFFICERS’ SEVERANCE PROGRAM
 
1.  PURPOSE OF PROGRAM. The purpose of the RadioShack Corporation Officers’
Severance Program (the “Program”) is to retain well-qualified individuals as
officers of RadioShack Corporation, and to provide a benefit to each such
individual if his/her employment is terminated prior to the third anniversary of
the Effective Date (as defined below), under qualifying circumstances. The
Program is intended to qualify as a “top-hat” plan under the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), in that it is intended to be
an “employee benefit plan” (as such term is defined under Section 3(3) of
ERISA) which is unfunded and provides benefits only to a select group of
management or highly compensated employees of the Company and/or its
Subsidiaries.
 
2.  DEFINITIONS. The following terms shall have the following meanings unless
the context indicates otherwise:
 
(a)  “Applicable Benefits Schedule” with respect to a Participant shall mean the
Benefits Schedule applicable to the Participant based on his or her position
with the Company or, if applicable, a Subsidiary.
 
(b)  “Beneficiary” The Participant’s estate shall be deemed to be the
Participant’s designated Beneficiary.
 
(c)  “Benefits Schedule” shall mean a separate Benefits Schedule, if any,
adopted as part of the Program, which Schedule sets forth certain provisions
relating to the determination of eligibility for and/or the amount of Severance
Benefits payable under the Program.
 
(d)  “Board” shall mean the Board of Directors of the Company.
 
(e)  “Cause” means (i) the Participant is convicted of a felony or of any crime
involving moral turpitude, dishonesty, fraud, theft or financial impropriety; or
(ii) a reasonable determination by the Committee that, (A) the Participant has
willfully and continuously failed to perform his/her duties (other than such
failure resulting from incapacity due to physical or mental illness), after a
written demand for corrected performance is delivered to the Participant which
specifically identifies the manner(s) in which the Participant has not performed
his/her duties, (B) the Participant has engaged in illegal conduct, an act of
dishonesty, moral turpitude, dishonesty, fraud, theft, financial impropriety or
gross misconduct injurious to the Company or any Subsidiary, or (C) the
Participant has violated a material provision of the Company’s Code of Ethics,
Financial Code of Ethics, or Participant’s fiduciary duty to the Company or any
Subsidiary.
 
(f)  “Code” means the Internal Revenue Code of 1986, as amended.
 
 
 

--------------------------------------------------------------------------------

 
(g)  “Committee” shall mean (i) the Board or (ii) a committee or subcommittee of
the Board as from time to time appointed by the Board from among its members.
The initial Committee shall be the Board’s Management Development and
Compensation Committee. In the absence of an appointed Committee, the Board
shall function as the Committee under the Program.
 
(h)  “Company” shall mean RadioShack Corporation, a Delaware corporation,
including any successor entity or any successor to the assets or business of the
Company. “Company” shall not include any Subsidiary.
 
(i)  “CIC Agreement” shall include any termination protection agreement entered
into by the Company or any Subsidiary and a Participant and the Company’s
Termination Protection Plan Level I by which a Participant may be covered.
 
(j)  “Effective Date” shall mean May 18, 2006.
 
(k)  “ERISA” shall have the meaning ascribed to such term in Section 1.
 
(l)  [RESERVED]
 
(m)  “Good Reason” shall have the meaning ascribed to such term in a
Participant’s Applicable Benefits Schedule if said schedule contains a
definition of, and thus a right to terminate for, Good Reason.
 
(n)  “Participant(s)” shall have the meaning set forth in Section 3.
 
(o)  “Payroll Date” shall mean each regularly scheduled date during
Participant’s employment on which base salary payments are made and after a
Termination Date, each regularly scheduled date on which such payments would be
made if employment continued.
 
(p)  “Program” shall have the meaning ascribed to such term in Section 1.
 
(q)  “Qualifying Termination” shall mean (i) involuntary termination by the
Company of the employment of the Participant with the Company and all of its
Subsidiaries for any reason other than death, disability or Cause, or
(ii) resignation of the Participant for Good Reason if such Participant’s
Applicable Benefits Schedule contains a right to terminate for Good Reason.
 
(r)  “Reference Base Salary” with respect to a Participant means the annual base
salary of such Participant as in effect immediately prior to the Termination
Date (determined without regard to any reduction which would constitute a basis
for a Participant’s resignation for Good Reason, if such Participant’s
Applicable Benefits Schedule contains such a right to terminate for Good
Reason).
 
(s)  “Retention Period” shall mean the period beginning on the Effective Date
and ending on the third anniversary of the Effective Date.
 
2

--------------------------------------------------------------------------------


 
(t)  “Severance Benefits” shall mean the compensation and benefits provided to a
Terminated Participant pursuant to Sections 5 and 6 of the Program.
 
(u)  “Severance Period” shall mean the number of months a specific Terminated
Participant is entitled to receive Severance Benefits, which period shall be
expressly provided for by the Committee with respect to the Participant’s
participation herein and set forth on the Applicable Benefits Schedule.
 
(v)  “Subsidiary” shall mean a corporation of which the Company directly or
indirectly owns more than fifty percent (50%) of the “voting stock” (meaning the
capital stock of any class or classes having general voting power under ordinary
circumstances, in the absence of contingencies, to elect the directors of a
corporation) or any other business entity in which the Company directly or
indirectly has an ownership interest of more than fifty percent (50%).
 
(w)  “Terminated Participant” shall mean a Participant whose employment with the
Company and/or a Subsidiary has been terminated under circumstances constituting
a Qualifying Termination as described in Section 5 below.
 
(x)  “Termination Date” shall mean the date a Terminated Participant’s
employment with the Company and/or a Subsidiary is terminated as described in
Section 5 below.
 
(y)  “Vested Benefits” shall mean any base salary or prior year’s bonus or
incentive compensation earned but unpaid prior to the Termination Date (other
than as a result of deferral made at the Participant’s election) and any amounts
which are or become vested or which the Participant is otherwise entitled to
under the terms of any plan, policy, practice or program of, or any contract or
agreement with, the Company or any Subsidiary, at or subsequent to the
Termination Date without regard to the performance of further services by the
Participant or the resolution of a contingency; provided that the Program shall
in no event be deemed to modify, alter or amend the terms of any such plan,
policy, practice or program of, or any contract or agreement with, the Company
or any Subsidiary.
 
3.  PARTICIPATION. All executive officers, senior vice presidents, vice
presidents, assistant secretaries and assistant treasurers of the Company
(collectively, the “Participants”) shall participate in the Program. An officer
of a Subsidiary of the Company shall be considered a Participant only if the
Committee has specifically designated such officer as such (as well as
designating such officer’s applicable Benefits Schedule as described below), and
such designation is in effect as of the Termination Date. Benefits Schedule I
shall apply only to the Chief Executive Officer of the Company. Benefits
Schedule II shall apply only to the executive officers of the Company (other
than the Chief Executive Officer of the Company). Benefits Schedule III shall
apply only to the senior vice presidents of the Company. Benefits Schedule IV
shall apply to the vice presidents, assistant secretaries and assistant
treasurers of the Company. Notwithstanding the preceding, if the Committee
specifically designates an officer of a Subsidiary as a Participant in the
Program, the Committee may designate one of Benefits Schedules I through IV to
apply to such officer, in which case references to “Company” shall refer to the
Subsidiary as deemed applicable.
 
 
3

--------------------------------------------------------------------------------

 
4.  ADMINISTRATION.
 
(a)  Responsibility. The Committee shall have the responsibility, in its sole
discretion, to control, operate, manage and administer the Program in accordance
with its terms.
 
(b)  Authority of the Committee. The Committee shall have the maximum
discretionary authority permitted by law that may be necessary to enable it to
discharge its responsibilities with respect to the Program, including but not
limited to the following:
 
(i)  to determine eligibility for participation in the Program;
 
(ii)  to establish the terms and provisions of, and to adopt as part of the
Program, one or more Benefits Schedules setting forth, among other things, the
Severance Period and such other terms and provisions as the Committee shall
determine;
 
(iii)  to calculate a Participant’s Severance Benefits;
 
(iv)  to correct any defect, supply any omission, or reconcile any inconsistency
in the Program in such manner and to such extent as it shall deem appropriate in
its sole discretion to carry the same into effect;
 
(v)  to issue administrative guidelines as an aid to administer the Program and
make changes in such guidelines as it from time to time deems proper;
 
(vi)  to make rules for carrying out and administering the Program and make
changes in such rules as it from time to time deems proper;
 
(vii)  to the extent permitted under the Program, grant waivers of Program
terms, conditions, restrictions, and limitations;
 
(viii)  to construe and interpret the Program and make reasonable determinations
as to a Participant’s eligibility for benefits under the Program, including
determinations as to Qualifying Termination and disability; and
 
(ix)  to take any and all other actions it deems necessary or advisable for the
proper operation or administration of the Program.
 
(c)  Action by the Committee. Except as may otherwise be required or permitted
under an applicable charter, the Committee may (i) act only by a majority of its
members (provided that any determination of the Committee may be made, without a
meeting, by a writing or writings signed by all of the members of the
Committee), and (ii) may authorize any one or more of its members to execute and
deliver documents on behalf of the Committee.
 
(d)  Delegation of Authority. The Committee has delegated administrative duties
to the Company. In addition, the Committee, or any person to whom it has
delegated duties as aforesaid, may employ one or more persons to render advice
with respect to any responsibility the Committee or such person may have under
the Program. The Committee may employ such legal or other counsel, consultants
and agents as it may deem desirable for the administration of the Program and
may rely upon any opinion or computation received from any such counsel,
consultant or agent. Expenses incurred by the Committee in the engagement of
such counsel, consultant or agent shall be paid by the Company, or the
Subsidiary whose employees have benefited from the Program, as determined by the
Committee.
 
 
4

--------------------------------------------------------------------------------

 
(e)  Determinations and Interpretations by the Committee. All determinations and
interpretations made by the Committee or by its delegates shall be binding and
conclusive to the maximum extent permitted by law on all Participants and their
heirs, successors, and legal representatives.
 
(f)  Information. The Company and its Subsidiaries shall furnish to the
Committee in writing all information the Committee may deem appropriate for the
exercise of its powers and duties in the administration of the Program. Such
information may include, but shall not be limited to, the full names of all
Participants, their earnings and their dates of birth, employment, retirement,
death or other termination of employment. Such information shall be conclusive
for all purposes of the Program, and the Committee shall be entitled to rely
thereon without any investigation thereof.
 
(g)  Self-Interest. No member of the Committee may act, vote or otherwise
influence a decision of the Committee specifically relating to his/her benefits,
if any, under the Program.
 
5.  TERMINATION OF EMPLOYMENT. If the employment of a Participant is terminated
during the Retention Period in circumstances constituting a Qualifying
Termination, such Terminated Participant shall be entitled to receive Severance
Benefits in accordance with Section 6 below.
 
6.  SEVERANCE BENEFITS. In the event a Participant is entitled to receive
Severance Benefits pursuant to Section 5 above, the Terminated Participant shall
receive a payment equal to the Severance Benefits determined in accordance with
the Applicable Benefits Schedule.
 
7.  PARTICIPANT COVENANTS. As a condition to receiving the right to participate
in the Program and any benefits hereunder, each Participant shall enter into an
agreement with the Company or Subsidiary, if deemed applicable, providing for
confidentiality and nonsolicitation obligations.
 
8.  CLAIMS.
 
(a)  Claims Procedure. If any Participant or Beneficiary, or their legal
representative, has a claim for benefits which is not being paid, such claimant
may file a written claim with the Committee setting forth the amount and nature
of the claim, supporting facts, and the claimant’s address. A claimant must file
any such claim within sixty (60) days after a Participant’s Termination Date.
Written notice of the disposition of a claim by the Committee shall be furnished
to the claimant within ninety (90) days after the claim is filed. In the event
of special circumstances, the Committee may extend the period for determination
for up to an additional ninety (90) days, in which case it shall so advise the
claimant. If the claim is denied, the reasons for the denial shall be
specifically set forth in writing, pertinent provisions of the Program shall be
cited, including an explanation of the Program’s claim review procedure, and, if
the claim is perfectible, an explanation as to how the claimant can perfect the
claim shall be provided.
 
 
5

--------------------------------------------------------------------------------

 
(b)  Claims Review Procedure. If a claimant whose claim has been denied wishes
further consideration of his/her claim, he/she may request the Committee to
review his/her claim in a written statement of the claimant’s position filed
with the Committee no later than sixty (60) days after receipt of the written
notification provided for in Section 8(a) above. The Committee shall fully and
fairly review the matter and shall promptly advise the claimant, in writing, of
its decision within the next sixty (60) days. Due to special circumstances, the
Committee may extend the period for determination for up to an additional sixty
(60) days.
 
9.  TAXES.
 
(a)  Withholding Taxes. The Company or, if deemed applicable, a Subsidiary shall
be entitled to withhold from any and all payments made to a Participant under
the Program all federal, state, local and/or other taxes or imposts which the
Company or the subject Subsidiary determines are required to be so withheld from
such payments or by reason of any other payments made to or on behalf of the
Participant or for his/her benefit hereunder.
 
(b)  No Guarantee of Tax Consequences. No person connected with the Program in
any capacity, including, but not limited to, the Company and any Subsidiary and
their directors, officers, agents and employees makes any representation,
commitment, or guarantee that any tax treatment, including, but not limited to,
federal, state and local income, estate and gift tax treatment, will be
applicable with respect to amounts deferred under the Program, or paid to or for
the benefit of a Participant under the Program, or that such tax treatment will
apply to or be available to a Participant on account of participation in the
Program.
 
10.  TERM OF PROGRAM. The Program shall be effective as of the Effective Date
and shall remain in effect until the Board terminates the Program in accordance
with Section 11(b) below.
 
11.  AMENDMENT AND TERMINATION.
 
(a)  Amendment of Program. The Program may be amended by the Board at any time
with or without prior notice; provided, however, that any amendment of the
Program during the thirty six (36)-month period immediately following the
Effective Date which is less favorable to a Participant shall not be effective
as to such Participant unless the Participant shall have consented thereto in
writing.
 
(b)  Termination of Program. The Program may be terminated or suspended by the
Board at any time with or without prior notice; provided, however, that any
termination or suspension to be effective during the thirty six (36)-month
period immediately following the Effective Date shall not be effective with
respect to any Participant unless such Participant shall have consented thereto
in writing.
 
(c)  No Adverse Affect. If the Program is amended, terminated, or suspended in
accordance with Section 11(a) or 11(b) above, such action shall not adversely
affect the benefits under the Program to which any Terminated Participant (as of
the date of amendment, termination or suspension) is entitled.
 
 
6

--------------------------------------------------------------------------------

 
(d)  Code Section 409A. It is intended that this Program and the Committee’s
exercise of authority or discretion hereunder shall comply with the provisions
of Code Section 409A and the treasury regulations relating thereto so as not to
subject a Participant to the payment of interest and tax penalty which may be
imposed under Code Section 409A. In furtherance of this interest, to the extent
that any regulations or other guidance issued under Code Section 409A after the
Effective Date would result in a Participant being subject to payment of
interest and tax penalty under Code Section 409A, the Committee may amend this
Program, including with respect to the timing of payment of benefits, in order
to avoid the application of Code Section 409A.
 
12.  MISCELLANEOUS.
 
(a)  Offset. Severance Benefits shall be reduced by any severance or similar
payment or benefit made or provided by the Company or any Subsidiary to the
Participant pursuant to (i) any severance plan, program, policy or similar
arrangement of the Company or any Subsidiary of the Company (including without
limitation the CIC Agreement), (ii) any employment agreement between the Company
or any Subsidiary and the Participant, and (iii) any federal, state, local,
foreign or other applicable statute, law (common or otherwise), rule, regulation
or ordinance. For avoidance of doubt, (A) any payment or benefit which is a
Vested Benefit shall not be considered a severance or similar payment or benefit
under this Section 12(a), and (B) the Program is not intended to, and shall not,
result in any duplication of payments or benefits to any Participant.
 
(b)  No Right, Title, or Interest in Company Assets. Participants shall have no
right, title, or interest whatsoever in or to any assets of the Company or its
Subsidiaries or any investments that the Company or its Subsidiaries may make to
aid it in meeting its obligations under the Program. Nothing contained in the
Program, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company or its Subsidiaries and any Participant, Beneficiary, legal
representative or any other person. To the extent that any person acquires a
right to receive payments from the Company or a Subsidiary under the Program,
such right shall be no greater than the right of an unsecured general creditor
of the Company or the subject Subsidiary. Subject to this Section 12(b), all
payments to be made hereunder shall be paid from the general funds of the
Company or its Subsidiaries and no special or separate fund shall be established
and no segregation of assets shall be made to assure payment of such amounts.
 
(c)  No Right to Continued Employment. The Participant’s rights, if any, to
continue to serve the Company or a Subsidiary as an employee shall not be
enlarged or otherwise affected by his/her designation as a Participant under the
Program, and the Company or the applicable Subsidiary reserves the right to
terminate the employment of any employee at any time. The adoption of the
Program shall not be deemed to give any employee, or any other individual any
right to be selected as a Participant or to continued employment with the
Company or any Subsidiary.
 
7

--------------------------------------------------------------------------------


(d)  Other Rights. The Program shall not affect or impair the rights or
obligations of the Company, its Subsidiaries or a Participant under any other
written plan, contract, arrangement, or pension, profit sharing or other
compensation plan.
 
(e)  Governing Law. The Program shall be governed by and construed in accordance
with the laws of the State of Texas without reference to principles of conflict
of laws, except as superseded by applicable federal law (including, without
limitation, ERISA).
 
(f)  Severability. If any term or condition of the Program shall be invalid or
unenforceable to any extent or in any application, then the remainder of the
Program, with the exception of such invalid or unenforceable provision (but only
to the extent that such term or condition cannot be appropriately reformed or
modified), shall not be affected thereby and shall continue in effect and
application to its fullest extent.
 
(g)  Incapacity. If the Committee determines that a Participant is unable to
care for his/her affairs because of illness or accident or because he or she is
a minor, any benefit due the Participant may be paid to the Participant’s spouse
or to any other person deemed by the Committee to have incurred expense for such
Participant (including a duly appointed guardian, committee or other legal
representative), and any such payment shall be a complete discharge of the
Company’s or the subject Subsidiary’s obligations hereunder.
 
(h)  Transferability of Rights. The Company and its Subsidiaries shall have the
unrestricted right to transfer its obligations under the Program with respect to
one or more Participants to any person, including, but not limited to, any
purchaser of all or any part of the Company’s or any of its Subsidiaries’ assets
or business. No Participant or Beneficiary shall have any right to commute,
encumber, transfer or otherwise dispose of or alienate any present or future
right or expectancy which the Participant or Beneficiary may have at any time to
receive payments of benefits hereunder, which benefits and the right thereto are
expressly declared to be non-assignable and nontransferable, except to the
extent required by law. Any attempt to transfer or assign a benefit, or any
rights granted hereunder, by a Participant or the spouse of a Participant shall,
in the sole discretion of the Committee (after consideration of such facts as it
deems pertinent), be grounds for terminating any rights of the Participant or
Beneficiary to any portion of the Program benefits not previously paid.
 
(i)  Interest. In the event any payment to a Participant under the Program is
not paid within thirty (30) days after it is due and Participant notifies the
Company and the Company fails to make such payment (to the extent such payment
is undisputed), such payment shall thereafter bear interest at the prime rate
from time to time as published in The Wall Street Journal, Midwest Edition.
 
(j)  No Obligation to Mitigate Damages. The Participants shall not be obligated
to seek other employment in mitigation of amounts payable or arrangements made
under the provisions of the Program and the obtaining of any such other
employment shall in no event effect any reduction of the Company’s or its
Subsidiaries’ obligations under the Program.
 
(k)  Forum. Any suit brought under the Program shall be brought in the federal
court for Tarrant County, Texas.
 
 
8

--------------------------------------------------------------------------------

 
(l)  Condition Precedent to Receipt of Payments or Benefits under the Program. A
Terminated Participant will not be eligible to receive Severance Benefits or any
other payments or benefits under the Program until (i) such Terminated
Participant executes a confidentiality, nonsolicitation and general release
agreement (the “Agreement”) containing, among other items, a general release of
all claims arising out of said Participant’s employment with, and termination of
employment from, the Company or the subject Subsidiary in substantially the form
attached hereto as Exhibit A (adjusted as necessary to conform to then existing
legal requirements); and (ii) the revocation period specified in the Agreement
expires without such Terminated Participant exercising his/her right of
revocation as set forth in the Agreement.
 
(m)  Assumption by Successor to the Company. The Company shall cause any
successor to its business or assets to assume this Program and the obligations
arising hereunder and to maintain this Program without modification or
alteration for the period required herein.
 






9

--------------------------------------------------------------------------------


BENEFITS SCHEDULE I
(CEO)
 
Participant
 
Company’s Chief Executive Officer
 
Severance Period (applicable during Retention Period)
 
18 months, plus an additional 1 month per completed year of service with the
Company and/or its Subsidiaries, up to a maximum Severance Period of 24 months
 
Outplacement Assistance
 
A 1 year program of outplacement assistance selected by the Company in its
discretion
 



Additional Definition
 
“Good Reason” shall mean:
 
(a)  any significant adverse reduction in the Participant’s annual cash
compensation opportunity expressed in terms of base salary and target annual
bonus which is in effect immediately prior to the Effective Date (and as
increased from time to time thereafter), except as part of a general reduction
in the total compensation opportunities of the Company’s senior executives; for
purposes of this definition of Good Reason, a “significant adverse reduction”
shall solely mean a reduction of the Participant’s annual cash compensation
opportunity by at least ten percent (10%) taken at one time or cumulatively
after the Effective Date; or
 
(b)  the material reduction or material adverse modification of the
Participant’s authority or duties, such as a substantial diminution or adverse
modification in the Participant’s status or responsibilities, from his/her
authorities being exercised and duties being performed by the Participant
immediately prior to the Effective Date (and as such authorities and duties may
be increased from time to time after the Effective Date).
 
Notwithstanding the foregoing, any of the circumstances described above may not
serve as a basis for resignation for “Good Reason” by the Participant unless the
Participant has provided written notice to the Company that such circumstance
exists within thirty (30) days of the Participant’s learning of such
circumstance and the Company has failed to cure such circumstance within thirty
(30) days following such notice; and provided further, the Participant did not
previously consent to the action leading to his/her claim of resignation for
“Good Reason.”
 
 
I-1

--------------------------------------------------------------------------------

 
Severance Benefits
 
If, during the Retention Period, Participant’s employment with the Company shall
terminate under circumstances described in Section 5, Participant shall receive
the following Severance Benefits:
 
(a)  The Company agrees to pay Participant severance pay in the form of salary
continuation for the Severance Period determined using Participant’s
then-current base salary (disregarding any reduction constituting Good Reason);
 
(b)  The Company agrees to provide the Participant for 1 year (the “Outplacement
Period”) from the Participant’s last date of employment an outplacement program
selected by the Company in its discretion; and
 
(c)  The Company agrees to pay Participant the monthly premium under the
Company’s health and welfare plans then in effect for coverage obtained
thereunder pursuant to Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) for the Outplacement Period in lieu of continuing employee benefits
and/or perquisites. Said amount shall be paid regardless of whether Participant
maintains COBRA coverage.
 
Payments and assistance relating to (a), (b) and (c) will begin on the Company’s
next Payroll Date which is at least eight days following the later of the
effective date of the General Release or the date the General Release is
received by the Vice President - Compensation and Benefits of the Company on
behalf of the Company (or such later date as may be required under Code
Section 409A). The first payment, however, will be retroactive to the day
following Participant’s last day of employment.
 
In the event of death, all Severance Benefits (other than the value of
outplacement assistance), that have become payable prior to the date of death
shall be paid to the Participant’s Beneficiary.
 
Notwithstanding anything contained in the Program to the contrary, the Company
shall pay all Vested Benefits to a Terminated Participant as soon as practicable
following the Termination Date (or such later date as may be required under Code
Section 409A); provided that any Vested Benefits attributable to a plan, policy
practice, program, contract or agreement shall be payable in accordance with the
terms thereof under which the amounts have accrued.
 
Notwithstanding anything contained in the Program to the contrary, the Company
or the Committee may, in its sole discretion provide benefits in addition to the
benefits described under this Benefit Schedule, which benefits may, but are not
required to be, uniform among Participants.
 
I-2

--------------------------------------------------------------------------------


BENEFITS SCHEDULE II
(Executive Vice President Group)
 
Participant
 
Executive Vice Presidents of the Company
 
Severance Period (applicable during Retention Period)
 
18 months, plus an additional 1 month per completed year of service with the
Company and/or its Subsidiaries, up to a maximum Severance Period of 24 months
 
Outplacement Assistance
A 1 year program of outplacement assistance selected by the Company in its
discretion



Additional Definition
 
“Good Reason” shall mean:
 
(a)  any significant adverse reduction in the Participant’s annual cash
compensation opportunity expressed in terms of base salary and target annual
bonus which is in effect immediately prior to the Effective Date (and as
increased from time to time thereafter), except as part of a general reduction
in the total compensation opportunities of the Company’s senior executives; for
purposes of this definition of Good Reason, a “significant adverse reduction”
shall solely mean a reduction of the Participant’s annual cash compensation
opportunity by at least ten percent (10%) taken at one time or cumulatively
after the Effective Date; or
 
(b)  the material reduction of the Participant’s authority or duties, such as a
substantial diminution in the Participant’s status or responsibilities, from
his/her authorities being exercised and duties being performed by the
Participant immediately prior to the Effective Date (and as such authorities and
duties may be increased due to promotions from time to time after the Effective
Date).
 
Notwithstanding the foregoing, any of the circumstances described above may not
serve as a basis for resignation for “Good Reason” by the Participant unless the
Participant has provided written notice to the Company that such circumstance
exists within thirty (30) days of the Participant’s learning of such
circumstance and the Company has failed to cure such circumstance within thirty
(30) days following such notice; and provided further, the Participant did not
previously consent to the action leading to his/her claim of resignation for
“Good Reason.”
 
 
II-1

--------------------------------------------------------------------------------

 
Severance Benefits
 
If, during the Retention Period, Participant’s employment with the Company shall
terminate under circumstances described in Section 5, Participant shall receive
the following Severance Benefits:
 
(a)  The Company agrees to pay Participant severance pay in the form of salary
continuation for the Severance Period determined using Participant’s
then-current base salary (disregarding any reduction constituting Good Reason);
 
(b)  The Company agrees to provide the Participant for 1 year (the “Outplacement
Period”) from the Participant’s last date of employment an outplacement program
selected by the Company in its discretion; and
 
(c)  The Company agrees to pay Participant the monthly premium under the
Company’s health and welfare plans then in effect for coverage obtained
thereunder pursuant to Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) for the Outplacement Period in lieu of continuing employee benefits
and/or perquisites. Said amount shall be paid regardless of whether Participant
maintains COBRA coverage.
 
Payments and assistance relating to (a), (b) and (c) will begin on the Company’s
next Payroll Date which is at least eight days following the later of the
effective date of the General Release or the date the General Release is
received by the Vice President - Compensation and Benefits of the Company on
behalf of the Company (or such later date as may be required under Code
Section 409A). The first payment, however, will be retroactive to the day
following Participant’s last day of employment.
 
In the event of death, all Severance Benefits (other than the value of
outplacement assistance), that have become payable prior to the date of death
shall be paid to the Participant’s Beneficiary.
 
Notwithstanding anything contained in the Program to the contrary, the Company
shall pay all Vested Benefits to a Terminated Participant as soon as practicable
following the Termination Date (or such later date as may be required under Code
Section 409A); provided that any Vested Benefits attributable to a plan, policy
practice, program, contract or agreement shall be payable in accordance with the
terms thereof under which the amounts have accrued.
 
Notwithstanding anything contained in the Program to the contrary, the Company
or the Committee may, in its sole discretion provide benefits in addition to the
benefits described under this Benefit Schedule, which benefits may, but are not
required to be, uniform among Participants.
 
II-2

--------------------------------------------------------------------------------


BENEFITS SCHEDULE III
(Senior Vice President Group)
 
Participant
 
Senior Vice Presidents of the Company
 
Severance Period (applicable during Retention Period)
 
12 months, plus an additional 2 weeks per completed year of service with the
Company and/or its Subsidiaries, up to a maximum Severance Period of 18 months
 
Outplacement Assistance
A 9 month program of outplacement assistance selected by the Company in its
discretion





Additional Definition
 
“Good Reason” shall mean any significant adverse reduction in the Participant’s
annual cash compensation opportunity expressed in terms of base salary and
target annual bonus which is in effect immediately prior to the Effective Date
(and as increased from time to time thereafter), except as part of a general
reduction in the total compensation opportunities of the Company’s senior
executives; for purposes of this definition of Good Reason, a “significant
adverse reduction” shall solely mean a reduction to a position grade below the
position grade applicable to the Participant immediately prior to the Effective
Date.
 
Notwithstanding the foregoing, any of the circumstances described above may not
serve as a basis for resignation for “Good Reason” by the Participant unless the
Participant has provided written notice to the Company that such circumstance
exists within thirty (30) days of the Participant’s learning of such
circumstance and the Company has failed to cure such circumstance within thirty
(30) days following such notice; and provided further, the Participant did not
previously consent to the action leading to his/her claim of resignation for
“Good Reason.”
 
Severance Benefits
 
If, during the Retention Period, Participant’s employment with the Company shall
terminate under circumstances described in Section 5, Participant shall receive
the following Severance Benefits:
 
(a)  The Company agrees to pay Participant severance pay in the form of salary
continuation for the Severance Period determined using Participant’s
then-current base salary (disregarding any reduction constituting Good Reason);
 
 
III-1

--------------------------------------------------------------------------------

 
(b)  The Company agrees to provide the Participant for 9 months (the
“Outplacement Period”) from the Participant’s last date of employment an
outplacement program selected by the Company in its discretion; and
 
(c)  The Company agrees to pay Participant the monthly premium under the
Company’s health and welfare plans then in effect for coverage obtained
thereunder pursuant to Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) for the Outplacement Period in lieu of continuing employee benefits
and/or perquisites. Said amount shall be paid regardless of whether Participant
maintains COBRA coverage.
 
Payments and assistance relating to (a), (b) and (c) will begin on the Company’s
next Payroll Date which is at least eight days following the later of the
effective date of the General Release or the date the General Release is
received by the Vice President - Compensation and Benefits of the Company on
behalf of the Company (or such later date as may be required under Code
Section 409A). The first payment, however, will be retroactive to the day
following Participant’s last day of employment.
 
In the event of death, all Severance Benefits (other than the value of
outplacement assistance), that have become payable prior to the date of death
shall be paid to the Participant’s Beneficiary.
 
Notwithstanding anything contained in the Program to the contrary, the Company
shall pay all Vested Benefits to a Terminated Participant as soon as practicable
following the Termination Date (or such later date as may be required under Code
Section 409A); provided that any Vested Benefits attributable to a plan, policy
practice, program, contract or agreement shall be payable in accordance with the
terms thereof under which the amounts have accrued.
 
Notwithstanding anything contained in the Program to the contrary, the Company
or the Committee may, in its sole discretion provide benefits in addition to the
benefits described under this Benefit Schedule, which benefits may, but are not
required to be, uniform among Participants.
 
III-2

--------------------------------------------------------------------------------


BENEFITS SCHEDULE IV
(Vice President Group, Assistant Secretary and Assistant Treasurer)
 
Participant
 
Vice Presidents, Assistant Secretaries and Assistant Treasurers of the Company
 
Severance Period (applicable during Retention Period)
 
6 months, plus an additional 2 weeks per completed year of service with the
Company and/or its Subsidiaries, up to a maximum Severance Period of 12 months
 
Outplacement Assistance
A 6 month program of outplacement assistance selected by the Company in its
discretion





Additional Definition
 
“Good Reason” shall mean any significant adverse reduction in the Participant’s
annual cash compensation opportunity expressed in terms of base salary and
target annual bonus which is in effect immediately prior to the Effective Date
(and as increased from time to time thereafter), except as part of a general
reduction in the total compensation opportunities of the Company’s senior
executives; for purposes of this definition of Good Reason, a “significant
adverse reduction” shall solely mean a reduction to a position grade below the
position grade applicable to the Participant immediately prior to the Effective
Date.
 
Notwithstanding the foregoing, any of the circumstances described above may not
serve as a basis for resignation for “Good Reason” by the Participant unless the
Participant has provided written notice to the Company that such circumstance
exists within thirty (30) days of the Participant’s learning of such
circumstance and the Company has failed to cure such circumstance within thirty
(30) days following such notice; and provided further, the Participant did not
previously consent to the action leading to his/her claim of resignation for
“Good Reason.” 
 
Severance Benefits
 
If, during the Retention Period, Participant’s employment with the Company shall
terminate under circumstances described in Section 5, Participant shall receive
the following Severance Benefits:
 
(a)  The Company agrees to pay Participant severance pay in the form of salary
continuation for the Severance Period determined using Participant’s
then-current base salary (disregarding any reduction constituting Good Reason);
 
 
IV-1

--------------------------------------------------------------------------------

 
(b)  The Company agrees to provide the Participant for 6 months (the
“Outplacement Period”) from the Participant’s last date of employment an
outplacement program selected by the Company in its discretion; and
 
(c)  The Company agrees to pay Participant the monthly premium under the
Company’s health and welfare plans then in effect for coverage obtained
thereunder pursuant to Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) for the Outplacement Period in lieu of continuing employee benefits
and/or perquisites. Said amount shall be paid regardless of whether Participant
maintains COBRA coverage.
 
Payments and assistance relating to (a), (b) and (c) will begin on the Company’s
next Payroll Date which is at least eight days following the later of the
effective date of the General Release or the date the General Release is
received by the Vice President - Compensation and Benefits of the Company on
behalf of the Company (or such later date as may be required under Code
Section 409A). The first payment, however, will be retroactive to the day
following Participant’s last day of employment.
 
In the event of death, all Severance Benefits (other than the value of
outplacement assistance), that have become payable prior to the date of death
shall be paid to the Participant’s Beneficiary.
 
Notwithstanding anything contained in the Program to the contrary, the Company
shall pay all Vested Benefits to a Terminated Participant as soon as practicable
following the Termination Date (or such later date as may be required under Code
Section 409A); provided that any Vested Benefits attributable to a plan, policy
practice, program, contract or agreement shall be payable in accordance with the
terms thereof under which the amounts have accrued.
 
Notwithstanding anything contained in the Program to the contrary, the Company
or the Committee may, in its sole discretion provide benefits in addition to the
benefits described under this Benefit Schedule, which benefits may, but are not
required to be, uniform among Participants.
 
IV-2

--------------------------------------------------------------------------------


EXHIBIT A
 
FORM OF
 
CONFIDENTIALITY, NONSOLICITATION AND GENERAL RELEASE
 
AGREEMENT
 
This Confidentiality, Nonsolicitation and General Release Agreement (this
“Agreement”), dated ___________, 200__ is between RadioShack Corporation, a
Delaware corporation (“RadioShack”), and _____________ (the
“Participant”)(collectively the “Parties”).
 
NOW THEREFORE, for valuable consideration, the adequacy which is hereby
acknowledged, the Parties agree as follows:
 
1.  Separation of Employment with RadioShack.
 
a.  Effective _______, 2006 (the “Effective Date”), Participant is terminated
and separated from his/her position as
____________________________________________ of RadioShack, and Participant
thereby relinquishes and resigns from all officer and director positions, all
other titles, and all authorities with respect to RadioShack or any affiliated
entity of RadioShack and shall be deemed terminated and separated from
employment with RadioShack for all purposes. On the Effective Date, (i)
Participant’s salary and benefits from RadioShack shall cease to accrue, and
he/she shall cease to be able to contribute to any employee benefit plans or
programs, and (ii) Participant will return to RadioShack all company-issued
RadioShack property, including all Confidential Information described in Section
3. below.
 
b.  As consideration to Participant for this Agreement, RadioShack agrees to pay
Participant severance payments and benefits in accordance with the Applicable
Benefits Schedule for Participant in the RadioShack Officers’ Severance Program
(the “Program”); provided, however, Executive does not exercise his/her right of
revocation under Section 6. hereof.
 
c.  This Agreement shall be construed in accordance and consistent with, and
subject to, the provisions of the Program (the provisions of which are
incorporated herein by reference) and, except as otherwise expressly set forth
herein, the capitalized terms used in this Agreement shall have the same
definitions as set forth in the Program.
 
2.  Covenants Not to Solicit or Interfere.
 
a.  During the period of time equal to the Severance Period (determined in
accordance with the Applicable Benefits Schedule for Participant (both as
defined in RadioShack’s Officers’ Severance Program (the “Program”))) if and
only if Participant is receiving severance payments and benefits under the
Program, Participant shall not, either directly or indirectly, within the United
States of America or any country of the world in which RadioShack sells,
imports, exports, assembles, packages or furnishes its products, articles,
parts, supplies, accessories or services or is causing them to be sold,
imported, exported, assembled, packaged or furnished through related entities,
representatives, agents, or otherwise:
 
A-1

--------------------------------------------------------------------------------


i.  solicit or induce, or attempt to solicit or induce, any employee of
RadioShack, current or future, to leave or cease their relationship with
RadioShack, for any reason whatsoever, or hire any current or future employee of
RadioShack; or
 
ii.  solicit or attempt to solicit RadioShack’s existing or prospective
customers to purchase services or products that are competitive with those
manufactured, designed, programmed, serviced, repaired, rented, marketed,
offered for sale and/or under any stage of development by RadioShack as of the
date of Participant’s separation from RadioShack. For purposes of this
Agreement, existing customers shall mean those persons or firms that RadioShack
has made a sale to in the twelve (12) months preceding Participant’s separation
from employment; and prospective customers shall mean those persons or firms
whom RadioShack has solicited and/or negotiated to sell RadioShack’s products,
articles, parts, supplies, accessories or services to within the twelve
(12) months preceding Participant’s separation from RadioShack.
 
b.  Participant acknowledges that RadioShack conducts its business on an
international level and has customers throughout the United States and many
other countries, and that the geographic restriction on solicitation is
therefore fair and reasonable.
 
3.  Confidential Information.
 
a.  For purposes of this Agreement, “Confidential Information” includes any and
all information and trade secrets, whether written or otherwise, relating to
RadioShack’s business, property, products, services, operations, sales,
prospects, research, customers, business relationships, business plans and
finances.
 
b.  Participant acknowledges that while employed at RadioShack, Participant has
had access to Confidential Information. Participant further acknowledges that
the Confidential Information is of great value to RadioShack and that its
improper disclosure will cause RadioShack to suffer damages, including loss of
profits.
 
c.  Participant shall not at any time or in any manner use, copy, disclose,
divulge, transmit, convey, transfer or otherwise communicate any Confidential
Information to any person or entity, either directly or indirectly, without
RadioShack’s prior written consent.
 
d.  Participant acknowledges that all of the information described in subsection
(a) above is “Confidential Information,” which is the sole and exclusive
property of RadioShack. Participant acknowledges that all Confidential
Information was revealed to Participant in trust, based solely upon the
confidential employment relationship then existing between RadioShack and
Participant. Participant agrees: (1) that all writings or other records
concerning Confidential Information are the sole and exclusive property of
RadioShack; (2) that all manuals, forms, and supplies furnished to or used by
Participant and all data or information placed thereon by Participant or any
other person are RadioShack’s sole and exclusive property; (3) that, upon
execution of this Agreement, or upon request of RadioShack at any time,
Participant shall deliver to RadioShack all such writings, records, forms,
manuals, and supplies and all copies of such; (4) that Participant will not make
or retain any copies of such for his/her own or personal use, or take the
originals or copies of such from the offices of RadioShack; and (5) that
Participant will
 
 not, at any time, publish, distribute, or deliver any such writing or records
to any other person or entity, or disclose to any person or entity the contents
of such records or writings or any of the Confidential Information.
 
A-2

--------------------------------------------------------------------------------


e.  Participant acknowledges that he/she has not disclosed in the past, and
agrees not to disclose in the future, to RadioShack any confidential information
or trade secrets of former employers or other entities Participant has been
associated with.
 
4.  Non-Disparagement.Each of Participant and RadioShack (for purposes hereof,
“RadioShack” shall mean only (i) RadioShack by press release or other formally
released announcement and (ii) the executive officers and directors thereof and
not any other employees) agrees not to make any public statements that disparage
the other party, or in the case of RadioShack, its respective affiliates,
employees, officers, directors, products, articles, parts, supplies, accessories
or services. Notwithstanding the foregoing, statements made in the course of
sworn testimony in administrative, judicial or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings) shall not
be subject to this Section 3.
 
5.  Injunctive Relief; Damages. Participant acknowledges that any breach of this
Agreement will cause irreparable injury to RadioShack and that money damages
alone would be inadequate to compensate it. Upon a breach or threatened breach
by Participant of any of this Agreement, RadioShack shall be entitled to a
temporary restraining order, preliminary injunction, permanent injunction or
other relief restraining Participant from such breach without posting a bond.
Nothing herein shall be construed as prohibiting RadioShack from pursuing any
other remedies for such breach or threatened breach, including recovery of
damages from Participant.
 
6.  General Release
 
a. The Participant, for himself/herself, his/her spouse, heirs, administrators,
children, representatives, executors, successors, assigns, and all other persons
claiming through Participant, if any (collectively, “Releasers”), knowingly and
voluntarily releases and forever discharges RadioShack, its affiliates,
subsidiaries, divisions, successors and assigns and the current, future and
former employees, officers, directors, trustees and agents thereof, from any and
all claims, causes of action, demands, fees and liabilities of any kind
whatsoever, whether known and unknown, against RadioShack, that Participant has,
has ever had or may have as of the date of execution of this Agreement,
including, but not limited to, any alleged violation of:
 
● The National Labor Relations Act, as amended;
 
● Title VII of the Civil Rights Act of 1964, as amended;
 
● The Civil Rights Act of 1991;
 
● Sections 1981 through 1988 of Title 42 of the United States Code, as amended;
 
● The Employee Retirement Income Security Act of 1974, as amended;
 
A-3

--------------------------------------------------------------------------------


● The Immigration Reform and Control Act, as amended;
 
● The Americans with Disabilities Act of 1990, as amended;
 
● The Age Discrimination in Employment Act of 1967, as amended;
 
● The Older Workers Benefit Protection Act of 1990;
 
● The Worker Adjustment and Retraining Notification Act, as amended;
 
● The Occupational Safety and Health Act, as amended;
 
● The Family and Medical Leave Act of 1993;
 
● The Equal Pay Act;
 
● The Texas Labor Code;
 
● The Texas Commission on Human Rights Act;
 
● The Texas Pay Day Act;
 
● Chapter 38 of the Texas Civil Practices and Remedies Code;
 
● Any other federal, state or local civil or human rights law or any other
local, state or federal law, regulation or ordinance;
 
● Any provisions of the State of Texas or Federal Constitutions; or
 
● Any public policy, contract, tort, or common law.
 
Notwithstanding anything herein to the contrary, this Agreement shall not apply
to: (i) Participant’s rights of indemnification and directors’ and officers’
liability insurance coverage to which he/she was entitled immediately prior to
the effective date hereof with regard to his/her service as an officer of
RadioShack; (ii) Participant’s rights under any tax-qualified pension, claims
for accrued vested benefits under any other employee benefit plan, policy or
arrangement maintained by RadioShack or under COBRA, and benefits which must be
provided to Participant pursuant to the terms of any employee benefit plan of
RadioShack; (iii) Participant’s rights under the provisions of RadioShack’s
Officers’ Severance Program which are intended to survive termination of
employment; or (iv) Participant’s rights as a stockholder. Excluded from this
Agreement are any claims which cannot be waived by law.
 
b. Participant acknowledges and recites that:
 
(i) Participant has executed this Agreement knowingly and voluntarily;
 
(ii) Participant has read and understands this Agreement in its entirety,
including the waiver of rights under the Age Discrimination in Employment Act;
 
A-4

--------------------------------------------------------------------------------


 
(iii) Participant has been advised and directed orally and in writing (and this
subparagraph (c) constitutes such written direction) to seek legal counsel and
any other advice he/she wishes with respect to the terms of this Agreement
before executing it;
 
(iv) Participant has sought such counsel, or freely and voluntarily waives the
right to consult with counsel, and Participant has had an opportunity, if he/she
so desires, to discuss with counsel the terms of this Agreement and their
meaning;
 
(v) Participant enters into this Agreement knowingly and voluntarily, without
duress or reservation of any kind, and after having given the matter full and
careful consideration; and
 
(vi) Participant has been offered 21 calendar days after receipt of this
Agreement to consider its terms before executing it. If Participant has not
executed this Agreement within 21 days after receipt, this Agreement shall be
unenforceable and null and void.
 
c. Participant shall have 7 days from the date hereof to revoke this Agreement
by providing written notice of the revocation as set forth in Section 5, below,
in which event this Agreement shall be unenforceable and null and void.
 
d. 21 DAYS TO SIGN; 7-DAY REVOCATION PERIOD. PARTICIPANT UNDERSTANDS THAT HE/SHE
MAY TAKE UP TO 21 CALENDAR DAYS FROM THE DATE OF RECEIPT OF THIS AGREEMENT TO
CONSIDER THIS AGREEMENT BEFORE SIGNING IT. FULLY UNDERSTANDING PARTICIPANT’S
RIGHT TO TAKE 21 DAYS TO CONSIDER SIGNING THIS AGREEMENT, AND AFTER HAVING
SUFFICIENT TIME TO CONSIDER PARTICIPANT’S OPTIONS, PARTICIPANT HEREBY WAIVES
HIS/HER RIGHT TO TAKE THE FULL 21 DAY PERIOD. PARTICIPANT FURTHER UNDERSTANDS
THAT HE/SHE MAY REVOKE THIS AGREEMENT AT ANY TIME DURING THE SEVEN (7) CALENDAR
DAYS AFTER SIGNING IT, AND THAT THIS AGREEMENT SHALL NOT BECOME BINDING UNTIL
THE SEVEN (7) DAY REVOCATION PERIOD HAS PASSED.
 
e. To revoke this Agreement, Participant must send a written statement of
revocation to:
 
RadioShack Corporation
MS CF5-121
300 RadioShack Circle
Fort Worth, TX 76102
Attn: Vice President-Compensation and Benefits
 
The revocation must be received no later than 5:00 p.m. on the seventh day
following Participant’s execution of this Agreement.
 
7.  Cooperation. Participant agrees to cooperate with RadioShack, and its
financial and legal advisors, and/or government officials, in any claims,
investigations, administrative proceedings, lawsuits, and other legal, internal
or business matters, as reasonably requested by RadioShack. Also, to the extent
Participant incurs travel or other expenses with respect to such activities,
RadioShack will reimburse his/her for such reasonable expenses documented and
approved in accordance with RadioShack’s then current travel policy.
 
A-5

--------------------------------------------------------------------------------


8.  No Admission. This Agreement shall not in any way be construed as an
admission by RadioShack of any act of discrimination or other unlawful act
whatsoever against Participant or any other person, and RadioShack specifically
disclaims any liability to or discrimination against Participant or any other
person on the part of itself, its employees, or its agents.
 
9.  Severability. It is the desire and intent of the Parties that the provisions
of this Agreement shall be enforced to the fullest extent permissible.
Accordingly, if any provision of this Agreement shall prove to be invalid or
unenforceable, the remainder of this Agreement shall not be affected, and in
lieu, a provision as similar in terms as possible shall be added.
 
10.  Entire Agreement. This Agreement, together with the documents incorporated
herein by reference, represents the entire agreement between the parties with
respect to the subject matter hereof and this Agreement may not be modified by
any oral or written agreement unless same is in writing and signed by both
parties.
 
11.  Governing Law. This Agreement shall be governed by the internal laws (and
not the choice of law principles) of the State of Texas, except for the
application of pre-emptive federal law.
 
12.  Survival. Participant’s obligations under this Agreement shall survive the
termination of Participant’s employment and shall thereafter be enforceable
whether or not such termination is later claimed or found to be wrongful or to
constitute or result in a breach of any contract or of any other duty owed to
Participant.
 
13.  Amendments; Waiver. This Agreement may not be altered or amended, and no
right hereunder may be waived, except by an instrument executed by each of the
Parties.
 
IN WITNESS WHEREOF the Parties have executed this Agreement as of the date first
above written.
 
RADIOSHACK:


RadioShack Corporation, for itself and its subsidiaries
By: _______________________________
Its: _______________________________


PARTICIPANT:
           _______________________________
Name: _______________________________
 

 
A-6
 

--------------------------------------------------------------------------------